Citation Nr: 0309581	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1966 to July 1968.

This appeal arises from a January 1999 rating action that 
denied service connection for a back disability.

In July 2000, the veteran testified before the undersigned at 
a Board of Veterans' Appeals (Board) hearing at the RO.

By decision of December 2000, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)), the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  In 
this regard, the Board notes that the VCAA requires the VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes the VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  
In claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Pursuant to the abovementioned Board Remand Order, the RO 
attempted to obtain pertinent records of medical treatment of 
the veteran from the San Pedro, California, Peninsula 
Hospital.  However, such records have not been obtained.  
Appellate review discloses that a proper VA Form 21-4142 
executed by the veteran authorizing the release to the VA of 
that medical information is not of record, and that that 
procedural deficiency may have contributed to the failure to 
secure those critical records, which reportedly contain 
evidence of pre-service treatment for a back injury.  Thus, 
the Board finds that additional development of that evidence 
is necessary.

The Board also finds that a current VA examination of the 
veteran is necessary in this case to obtain medical nexus 
opinions as to the etiology and date of onset of his current 
back disability, and its relationship to his military 
service, and to fulfill the VA's duty to assist under the 
VCAA.

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1.	The RO should contact the veteran and 
request him to sign an appropriate 
form authorizing the release to the VA 
of all medical records of his 
treatment at the San Pedro Peninsula 
Hospital, 1300 W. Seventh Street, San 
Pedro, California 90732.  The RO 
should then contact that medical 
provider and request them to furnish 
copies of all inpatient and outpatient 
follow-up records of his medical 
treatment and evaluation for residuals 
of a motorcycle accident, including a 
back injury, that reportedly occurred 
on Gardenia Boulevard, Gardenia, 
California in approximately 1965.  All 
responses and records received should 
be associated with the claims folder.

2.	After additionally-received records 
and responses have been associated 
with the claims folder, the RO should 
schedule the veteran for a VA 
orthopedic examination to determine 
the nature and etiology of existing 
back disability.  The notice to the 
veteran to report for the examination 
should include citation of the 
provisions of 38 C.F.R. § 3.655(a), 
(b) (2002), specifically advising him 
that, if he fails to report for the 
examination without good cause, his 
claim shall be rated based on the 
evidence of record.  The entire claims 
folder, to include a complete copy of 
this REMAND Order, must be made 
available to the examining physician; 
review of such should be reflected in 
the completed examination report.  All 
indicated tests and studies should be 
performed, a narrative interpretation 
of which should be associated with the 
completed examination report. The 
examiner is requested to identify the 
correct diagnosis for the veteran's 
back disability, to state whether such 
existed prior to his entrance into 
active military service, and to 
explain the basis for such conclusion 
by citing to specific medical records.  
For any back disability found to have 
existed prior to service, the examiner 
is requested to state whether or not 
such increased in severity during 
active service, and if so, whether or 
not such increase was due to the 
natural progress of the condition.  
For any back disability not found to 
have existed prior to service, the 
examiner is requested to furnish an 
opinion as to whether it is at least 
as likely as not that such had its 
onset during military service, or is 
otherwise causally related to any 
incident of service. All examination 
findings, together with the complete 
rationale for all opinions expressed 
and conclusions reached, should be set 
forth in a typewritten report. 

3.	Thereafter, to help avoid future 
remand, the RO must review the claims 
folder and ensure that all requested 
notification and development action 
required by the VCAA has been 
accomplished and completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims 
folder to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

5.	Following satisfactory completion of 
the requested development and any 
further indicated development, the RO 
should re-adjudicate the claim for 
service connection for a back 
disability in light of all pertinent 
evidence and legal authority.

6.	If the benefit sought on appeal 
remains denied, the veteran should be 
issued a Supplemental Statement of the 
Case that includes recitation of the 
evidence considered, all potentially-
applicable laws and regulations (to 
include those pertaining to the 
presumption of soundness and the 
presumption of aggravation), and the 
legal bases for the denial.  He should 
then be afforded the appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The veteran needs take no action 
until further notice is received.  By this REMAND, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


